Case 2:20-cv-02015-PKH Document 37                  Filed 05/26/20 Page 1 of 1 PageID #: 239



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  FORT SMITH DIVISION

DUSTIN LEE, et al.                                                                      PLAINTIFFS

v.                                     No. 2:20-cv-02015

SOUTHERN STAR, INC., et al.                                                          DEFENDANTS

                                            JUDGMENT

        Pursuant to the order entered in this case on this date, IT IS ORDERED AND ADJUDGED

that the parties are to submit this dispute to arbitration consistent with the terms of their respective

arbitration agreements. Plaintiffs’ complaint is DISMISSED WITHOUT PREJUDICE.

        IT IS SO ADJUDGED this 26th day of May, 2020.


                                                                /s/P. K. Holmes, III
                                                                P.K. HOLMES, III
                                                                U.S. DISTRICT JUDGE
